PER CURIAM.
Instead of appealing, the plaintiff might have had the disputed questions of fact tried at the special term, the case having been reached on the November calendar. Where, as here, the facts are in dispute, and grave charges of fraud, wrongdoing, and bad faith on the part of the directors are -involved, those questions should not be disposed of on affidavits, when an opportunity has been given to have them determined at the special term after a trial.
The order should be affirmed, with $io costs and disbursements.